Citation Nr: 1341693	
Decision Date: 12/17/13    Archive Date: 12/31/13

DOCKET NO.  07-36 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney at Law


ATTORNEY FOR THE BOARD

C. Fleming, Counsel



INTRODUCTION

The Veteran served on active duty from January 22 to March 21, 1991.  He also served on active duty for training from June 6 to September 9, 1976, and had service in the United States Army National Guard and the United States Army Reserve.

These matters come now before the Board of Veterans' Appeals (Board) on appeal from March 2006 and January 2007 decisions by the Louisville Regional Office (RO).  In the March 2006 rating decision, the RO denied the Veteran's claim for service connection for a psychiatric disability, treating the claim as an initial claim for posttraumatic stress disorder (PTSD) and denying it on the merits.  In the January 2007 decision, the RO denied the Veteran's claim for entitlement to TDIU.  The Board reopened the Veteran's claim for service connection for an acquired psychiatric disorder in an August 2009 decision and remanded the case most recently in November 2010 for further notification, evidentiary development, and adjudication.  The Board instructed the agency of original jurisdiction to attempt to corroborate the Veteran's claimed stressors, provide the Veteran with a VA examination, and then re-adjudicate the claims.  The AOJ attempted to corroborate the Veteran's stressors by sending him letters in August 2009 and January 2011 requesting more detailed information concerning his claimed stressors.  The Veteran did not reply to this correspondence.  The AOJ then scheduled the Veteran for a VA examination, which was conducted in May 2012.  The Veteran was then provided a supplemental statement of the case (SSOC) in June 2012, in which the AOJ again denied the Veteran's claims.  Thus, there has been compliance with the Board's remand instructions.  

In this instance, the Board notes that the United States Court of Veterans Claims (Court) has recently held that, although an appellant's claim identified PTSD without more, it cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may reasonably be encompassed by several factors-including the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that VA obtains in support of the claim.  The Court reasoned that an appellant does not file a claim to receive benefits only for a particular diagnosis, but for the affliction (symptoms) his mental condition, however described, causes him.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

Here, although the Veteran filed his most recent claim seeking service connection for PTSD specifically, the Board notes that on multiple occasions the Veteran has referred to his claimed mental disability as a "nervous condition" or "depression."  The Board thus concludes that the Veteran is seeking service connection not solely for PTSD but more broadly for any psychiatric disability, including, but not limited to, PTSD.  The Board thus finds that the Veteran's claim is more properly characterized as one for a psychiatric disability, to include PTSD.  


FINDINGS OF FACT

1.  Any acquired psychiatric disorder the Veteran may have is not related to his military service or an event of service origin.

2.  The Veteran's service-connected disabilities do not combine to preclude substantially gainful employment.


CONCLUSIONS OF LAW

1.  The Veteran does not have an acquired psychiatric disorder that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).

2.  The criteria for an award of a total disability rating based on individual unemployability due to service-connected disability have been not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2013).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

In this case, the Board finds that all notification and development action needed to arrive at a decision has been accomplished.

In this respect, through September 2006, January 2010, and December 2010 notice letters, the Veteran received notice of the information and evidence needed to substantiate his claims.  Thereafter, the Veteran was afforded the opportunity to respond.  Hence, the Board finds that the Veteran has been afforded ample opportunity to submit information and/or evidence needed to substantiate his claims.

The Board also finds that the September 2006, January 2010, and December 2010 notice letters satisfy the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the letters, the RO also notified the Veteran that VA was required to make reasonable efforts to obtain medical records, employment records, or records from other Federal agencies.  The RO also requested that the Veteran identify any medical providers from whom he wanted the RO to obtain and consider evidence.  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. § 3.159) (removing the prior requirement that VA specifically ask the claimant to provide any pertinent evidence in his possession).  These requirements were met by the aforementioned September 2006, January 2010, and December 2010 letters.  Further, the Veteran was provided notice regarding an award of an effective date and rating criteria in the January 2010 and December 2010 letters.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

Nothing about the evidence or any response to the RO's notification suggests that the case must be re-adjudicated ab initio to satisfy the requirements of the VCAA.

The Board also points out that there is no indication that any additional action is needed to comply with the duty to assist in connection with the claims on appeal.  The Veteran's service treatment records, as well as records of his post-service treatment with private and VA treatment providers, have been associated with the claims file.  Records of the Veteran's award of Social Security Administration (SSA) benefits have also been associated with the claims file.  The Veteran also underwent VA examination concerning his service connection claim in October 2009 and May 2012, reports of which are of record.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the Board finds that the VA examinations obtained in this case are adequate, as they are predicated on full psychological examination as well as consideration of the medical records in the claims file and the Veteran's reported history.  The examinations consider all of the pertinent evidence of record, to include statements given by the Veteran at the examinations, and provide a complete rationale for the opinions stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  

Regarding the Veteran's claim for entitlement to a TDIU, the Board acknowledges that no VA examination was provided specifically concerning this claim but finds that none was needed.  In that connection, the Board notes that the United States Court of Appeals for the Federal Circuit (Federal Circuit) has recently held that in a TDIU determination, "VA's duty to assist does not require obtaining a single medical opinion regarding the combined impact of all service-connected disabilities."  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. Oct. 29, 2013); see also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (holding that VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination).  Additionally, the Veteran and his representative have both submitted written argument.  Otherwise, neither the Veteran nor his representative has alleged that there are any outstanding records probative of the claims on appeal that need to be obtained.

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

II.  Analysis

A.  Service Connection Claim

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires:  (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  Further, it is not enough that an injury or disease occurred in service; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

Service connection for PTSD requires:  (1) a medical diagnosis of PTSD utilizing the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) criteria, in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in-service stressor.  See 38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128, 138 (1997).

Unless it is determined that a veteran was engaged in combat with the enemy and the claimed stressor is related to such combat, the veteran's alleged stressor(s) generally must be established by official service records or other credible supporting evidence.  Cohen, supra; Doran v. Brown, 6 Vet. App. 283 (1994); 38 C.F.R. § 3.304(f).  However, if the claimed non-combat stressor is related to the veteran's "fear of hostile military or terrorist activity" and a VA or VA-contracted psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor so long as there is not clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service.  38 C.F.R. § 3.304(f)(3).

In addition, certain chronic diseases, including psychoses, may be presumed to have been incurred during service if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2013).

Regarding diagnosis of the Veteran's mental disabilities, the Board first acknowledges that the service treatment records are silent as to any psychological complaints; he replied "No" when asked if he suffered from any psychiatric troubles on medical histories reported in June 1989, January 1991, March 1991, and May 1996, and he was noted to be "normal" psychiatrically at medical examinations conducted in June 1989, March 1991, and May 1996.  Records are silent as to any complaints of or treatment for psychological difficulty while the Veteran was serving on active duty.  Post-service medical records reflect that the Veteran was first seen for psychological complaints in October 2000, at which time he was diagnosed with anxiety and "apparent depression."  Later private treatment records from 2002 to 2005 reflect that the Veteran was assigned varying psychiatric diagnoses of mood disorder, depression, and PTSD, but no etiological opinions were offered in conjunction with any of these diagnoses.   He reported at a June 2005 treatment visit that his anxiety had been a problem since 2000; at that time, he was diagnosed with anxiety, but no etiological opinion was provided. 

The Veteran underwent SSA evaluation in February 2002; at that time, he reported that he attempted suicide in approximately 1996 and that his nerves had been bothering him since that time.  He reported that the suicide attempt was due to marital problems.  He was diagnosed at the time with anxiety disorder, with rule-out diagnoses of malingering and substance abuse.  At a second August 2005 SSA evaluation, the Veteran was diagnosed with major depressive disorder, but no PTSD was found.  The examiner opined that "some of these effects may be due to ... being disabled."  In addition, the Veteran was first assessed with PTSD in a private treatment record dated in 2003, but no etiological opinion was offered.  Similarly, at an April 2003 private treatment visit, the Veteran complained of experiencing increased anxiety, agitation, and nightmares; at that time, he reported that his stressor was an increase in "memory of war experience."  At an August 2003 private evaluation, a private treatment provider stated that the Veteran "has multiple medical problems, causing him to be depressed."

Post-service VA treatment records reflect that the Veteran has sought VA treatment since at least 2002, at which time he was diagnosed with depression and anxiety.  Since that time, his VA treatment providers have assigned varying diagnoses.  To that end, the Board notes that the Veteran was diagnosed with major depressive disorder at his initial psychiatric intake in October 2004 and on multiple occasions in 2007, with anxiety in December 2006, and with mood disorder beginning in March 2008.  The mood disorder diagnosis has consistently been assigned since the March 2008 treatment visit.  The Veteran was hospitalized in August 2005 for complaints of increased depressive symptoms; at that time, his diagnosis was assessed as dissociative disorder with a provisional diagnosis of PTSD.  During his hospitalization, he reported that his depressive symptoms began after he left service, although he also reported that he had anxiety attacks "when [he] was in Desert Storm."  His treatment providers noted at that time that he reported his problems began after he separated from military service and speculated that he may have been malingering in an attempt to get an increased benefit from VA.  Further notes from the Veteran's August 2005 hospitalization indicate that he displayed "multiple" symptoms of PTSD and was scheduled to undergo PTSD evaluation but requested discharge before the testing could be completed.  The Veteran was noted to complain of anxiety attacks that began during his time on active duty and told his treating physician that he witnessed "disturbing things" while in service.  

The Veteran underwent VA examination in October 2009.  Report of that examination reflects that the VA examiner reviewed the Veteran's claims file and conducted a thorough psychiatric examination.  The examiner noted that the Veteran had been hospitalized on two occasions, in 1995 and 2005, for suicidal and homicidal ideation relating to family issues, and that he was seeing a VA psychiatrist for treatment.  He complained of nightmares but stated that he was unable to "pinpoint" their content.  He described four specific stressors, only one of which was related to his military service.  Regarding that stressor, the Veteran described that, while serving as a medic at Fort Knox in 1999, he helped "get [another soldier] back to life" when the soldier hit his head and passed out.  The other, non-service stressors involved hearing his grandfather die and being a first responder at two fatal motor vehicle accidents.  The examiner diagnosed the Veteran with PTSD but noted that the Veteran himself "consistently stated that the majority of his PTSD-related symptoms are due to the two stressors from when he was with the fire department."  The examiner found that the Veteran's symptoms "appear to be a direct result of his traumatic experiences and PTSD" but opined that he has secondary symptoms of depression due to his "limited physical capacity." The examiner also assigned a diagnosis of depressive disorder due to a general medical condition.  Regarding the etiology of the Veteran's PTSD, the examiner opined that it is less likely than not due to his service, including to his alleged in-service stressor, reasoning that the Veteran himself reported that his PTSD symptoms were due primarily to post-service stressors.  The examiner stated that the Veteran's in-service stressor "may be contributing to his overall PTSD symptoms to some extent ... it cannot be completely ruled out that his military experience as a medic, which was also traumatic, could be contributing to his current PTSD symptoms."

The Veteran underwent a second VA examination in May 2012, pursuant to the Board's November 2010 remand.  At that time, the examiner reviewed the Veteran's claims file, conducted full psychological evaluation of the Veteran, and assigned a diagnosis of PTSD.  In reaching this conclusion, the examiner acknowledged the Veteran's multiple diagnoses of major depression and mood disorder as well as PTSD but concluded that all his symptoms were attributable to the sole diagnosis of PTSD.  The examiner further found that the PTSD is not likely related to service, concluding instead that the disorder developed "secondary to events that occurred after his military service."  In so finding, the examiner noted the Veteran's reported post-service stressors that he experienced while serving as a first responder and agreed with the August 2009 VA examiner that the Veteran's PTSD symptoms are linked to those experiences.  However, the examiner disagreed that the Veteran has experienced a depressive disorder due to general medical condition at any time.  In that connection, the examiner noted that to warrant such a diagnosis, the disorder "must be the direct result of a specific physiological consequence of a medical illness."  However, in this case, the examiner found that the Veteran's medical problems were "general problems" that do not directly cause depression.  The examiner opined that "at best [the Veteran] may have had adjustment disorder at that time.  However, now he has no significant depressive symptoms and the only Axis I mental disorder he has is non-military related PTSD."  

The Veteran has also submitted statements to VA in support of his service connection claim.  To that end, the Veteran stated in October 2008 that he had experienced symptoms of PTSD for "years."  He also stated in March 2007 that his PTSD began when he left service.  

Review of the Veteran's service personnel records confirms that he was never stationed overseas during either his active duty for training in 1976 or his active service in 1991.  Although he stated on one occasion that he served in "Desert Storm" and experienced "disturbing things" in service, he has not explicitly contended that he was stationed overseas or actually experienced combat.  The record confirms that the Veteran did not engage in combat with the enemy at any time during any period of active military service.  Where VA determines that the veteran did not engage in combat with the enemy, or that the veteran did engage in combat with the enemy but the claimed stressor is not related to such combat, the veteran's lay testimony, by itself, will not be enough to establish the occurrence of the alleged stressor.  Instead, the record must contain evidence that corroborates the veteran's account as to the occurrence of the claimed stressor.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f); Cohen v. Brown, 10 Vet. App. 128 (1997).  

As to whether the Veteran's claimed in-service stressor is related to his "fear of hostile military or terrorist activity," the regulation defines that term to mean that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3).

Upon consideration of the above evidence, the Board finds that the preponderance of the evidence is against a finding that the Veteran experienced a stressor related to fear of hostile military or terrorist activity while on active duty.  In so finding, the Board acknowledges that the Veteran's assertions of having to revive a fellow soldier who lost consciousness after a fall is the type of activity that may have caused him to experience, witness, or confront actual or threatened death or serious injury, or a threat to the physical integrity of himself or others.  However, for a claimed non-combat stressor to be related to a Veteran's "fear of hostile military or terrorist activity," the regulation is clear that the response to the event or circumstance must have not only "involved a psychological or psycho-physiological state of fear, helplessness, or horror" but that the reaction must have been due to hostile activity.  Id.  

In this case, the Board finds that there is no evidence that the Veteran engaged in combat with an enemy force and, further, that the evidence is insufficient to find that his claimed in-service stressor is related to any "fear of hostile military or terrorist activity," as defined by 38 C.F.R. § 3.304(f)(3).  To the contrary, the sole alleged in-service stressor occurred when the Veteran assisted a fellow soldier experiencing a medical emergency while stationed in Kentucky.  Thus, for an award of service connection to be made, the Veteran's alleged stressor must be corroborated by credible supporting evidence.  Cohen, 10 Vet. App. at 138.  In this regard, the Board notes that the Veteran's claimed in-service stressor has not been corroborated.  To the contrary, despite repeated requests, the Veteran has failed to provide any information that would allow the AOJ to corroborate his stressor, including the date of the alleged in-service stressor.  Further, the AOJ has attempted on multiple occasions to confirm that the Veteran served as a medic at Fort Knox, but no service treatment or personnel records obtained during the course of the appeal establish that the Veteran ever served in such a capacity.  The AOJ has issued a formal finding of unavailability concerning the Veteran's stressor, to which the Veteran did not respond with any additional information.  Further, the Board notes that the Veteran himself has not contended that he experienced hostile military or terrorist activity, noting at the October 2009 VA examination that the stressor involved a health emergency of a fellow soldier caused by a fall.  The Board thus confirms that there is no evidence to corroborate either that the Veteran's stressor was related to a fear of hostile military or terrorist activity, or indeed that he experienced such a stressor at all.  

The Board thus finds that the preponderance of the evidence is against the Veteran's claim of service connection for an acquired psychiatric disorder, to include PTSD.  In so finding, the Board concedes that VA examination confirms that the Veteran currently suffers from PTSD.  The Board concludes, however, that the greater weight of the evidence is against the claim.  In this regard, the Board is cognizant of the fact that a diagnosis of PTSD rendered by a mental health professional is presumed to have made in accordance with the DSM, Cohen, 10 Vet. App. at 140, and that such a diagnosis requires having "experienced, witnessed, or been confronted by an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others" or a response that "involved intense fear, helplessness, or horror," DSM-IV at 209.  The Board cannot, however, conclude that the diagnosis of PTSD contained in the record can substitute for a finding that the Veteran actually experienced his alleged stressful in-service incident, because to do so would render the portions of 38 C.F.R. § 3.304(f)(3) that require specific evidence concerning the alleged in-service stressor superfluous in every instance where a claimant received a diagnosis of PTSD that complied with the DSM-IV criteria.  See Glover v. West, 185 F.3d 1328, 1332 (Fed. Cir. 1999) (noting that regulatory interpretation should "attempt to give full effect to all words contained within that statute or regulation, thereby rendering superfluous as little of the statutory or regulatory language as possible").

The salient point is that, as discussed above, the Veteran's in-service stressor has not been corroborated.  Further, the May 2012 VA examiner considered the Veteran's claimed stressors and, even assuming the credibility of his alleged in-service stressor, the examiner concluded that the Veteran's PTSD was related, not to that in-service stressor, but to his post-service stressors incurred as a volunteer firefighter.  In so finding, the Board notes that an evaluation of the probative value of medical opinion evidence is based on the medical expert's knowledge and skill in analyzing the data, and the medical conclusion reached.  The weight to be attached to such opinions is within the province of the Board.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not, and the extent to which, they considered prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).

Further, to the extent that the October 2009 VA examiner stated that the Veteran's PTSD could be related to his in-service stressor, the Board notes that the examiner stated only that the Veteran's in-service stressor "may be contributing to his overall PTSD symptoms to some extent ... it cannot be completely ruled out that his military experience as a medic, which was also traumatic, could be contributing to his current PTSD symptoms."  With regard to such a conclusion, the Board notes that service connection may not be based on speculation or remote possibility.  See 38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992); see also Davis v. West, 13 Vet. App. 178, 185 (1999); Bostain v. West, 11 Vet. App. 124, 127-28 (1998); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996).  Because the October 2009 VA examiner's findings are, at most, speculation as to the possibility that an alleged in-service stressor contributed to his PTSD, the Board finds that the October 2009 examination report does not have the required degree of medical certainty required for service connection.  The Board notes in this connection that a clinician's statement framed in terms such as "may" is not definitive.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993); see also Obert, 5 Vet. App. at 33 (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus; Tirpak, 2 Vet. App. at 611 (medical evidence merely indicating that an alleged disorder "may or may not" exist or "may or may not" be related is too speculative to establish the presence of the claimed disorder or any such etiological relationship).

In this case, the strongest evidence in favor of the Veteran's claim concerning PTSD is the October 2009 VA examiner's statement suggesting that the Veteran's in-service stressor "may be contributing to his overall PTSD symptoms to some extent ... it cannot be completely ruled out that his military experience as a medic, which was also traumatic, could be contributing to his current PTSD symptoms." However, as noted above, to the extent that the October 2009 VA examiner associated the Veteran's PTSD to service, this opinion is based on speculation.  The Board finds that this evidence is outweighed by the medical evidence from the May 2012 VA examiner's well-reasoned opinion, which is based on the Veteran's reported history, the medical records, and the examiner's medical expertise and current medical knowledge.  In arriving at this negative opinion, the May 2012 VA examiner considered the October 2009 VA examiner's statements, as well as the Veteran's contentions concerning his PTSD.  The examiner nevertheless concluded that the Veteran's PTSD was not likely related to service, which conclusion is consistent with the fact that an in-service stressor has not been verified.

Given the failure of the October 2009 VA examiner to provide anything more than a speculative opinion concerning a relationship between the Veteran's PTSD and service, and in light of the well-reasoned opinion offered by the VA examiner in May 2012, which relied on consideration of the Veteran's entire medical history, the Board finds the statement reflecting a possible link to be of less probative value.  See Gabrielson, 7 Vet. App. at 40.  The May 2012 VA examiner provided a report that fully considered the Veteran's history and assertions, set out his findings in detail, and contained an explanation for his conclusions.  Thus, the Board relies upon the May 2012 VA examiner's opinion in making its determination.  As discussed above, the May 2012 VA examination specifically addressed causation, clearly indicating that the Veteran's current PTSD was not related to service, including to an alleged in-service stressor.  The examiner offered a clear and well-reasoned rationale for this opinion, relying on the examination report and his medical expertise, as well as current medical knowledge, in concluding that any etiological relationship was doubtful.  For these reasons, the Board concludes that the May 2012 VA examiner's opinion is of greater weight than the speculation offered by the October 2009 examiner.

Accordingly, as the Veteran has not submitted credible supporting evidence that any alleged in-service stressor actually occurred, and because he failed to respond to the AOJ's multiple requests that he provide information sufficient to seek corroboration of the stressor, the Board denies the Veteran's claim of service connection for PTSD.  Indeed, the only evidence regarding the Veteran's claimed in-service stressor is his own lay account.  However, as discussed above, the Veteran's lay testimony alone is insufficient to establish the occurrence of the stressor in this case.  See Cohen, 10 Vet. App. at 142.  Thus, because the evidence of record fails to contain credible supporting evidence that an alleged in-service stressors actually occurred, and because the weight of the medical evidence does not support a finding that his currently diagnosed PTSD is related to service, service connection for PTSD cannot be granted.  See 38 U.S.C.A. § 5121(a); Cohen, supra; 38 C.F.R. § 3.304(f).

Regarding entitlement to service connection for any other acquired psychiatric disorder, the Board finds that the record does not support a finding that the Veteran has a current diagnosis of any acquired psychiatric disorder other than PTSD.  In so finding, the Board notes that the Veteran's service treatment records are completely silent as to complaints of or treatment for psychiatric complaints.  His service medical examinations all revealed findings of no psychiatric abnormalities.  Further, the May 2012 VA examiner thoroughly evaluated the Veteran's claims file, including his multiple diagnoses of psychiatric disorders other than PTSD, and concluded that all his symptoms were adequately addressed solely by the diagnosis of PTSD.  In so finding, the examiner considered the Veteran's VA treatment history and the various diagnoses that have been assigned by his private and VA treatment providers.  The VA examiner also relied on the record and articulated why the record caused him to arrive at the conclusions he did.  The Board therefore gives significant weight to this opinion.  See Gabrielson, supra.

Further, to the extent that the October 2009 VA examiner assigned a diagnosis of "depressive disorder due to a general medical condition," the Board finds that this diagnosis is of less probative value than the diagnosis of PTSD assigned by the May 2012 VA examiner.  In this case, the May 2012 VA examiner offered a well-reasoned opinion as to why no such diagnosis existed at the time of either examination.  This opinion was based on the Veteran's reported history, the medical records, and the examiner's medical expertise and current medical knowledge.  In arriving at this negative opinion, the May 2012 VA examiner considered the October 2009 VA examiner's finding that the Veteran experienced a depressive disorder due to general medical condition but noted that to warrant such a diagnosis, the disorder "must be the direct result of a specific physiological consequence of a medical illness."  However, the May 2012 examiner found that the Veteran's medical problems were "general problems" that did not directly cause depression and concluded that a diagnosis of depression secondary to medical problems was thus not warranted.  Thus, the Board finds the statement reflecting a second diagnosis of an acquired psychiatric disorder other than PTSD to be of less probative value.  See Gabrielson, 7 Vet. App. at 40.  

The Board acknowledges that the Veteran has contended on multiple occasions that he first experienced psychiatric symptoms upon leaving service.  In this regard, the Board notes that in order for the Veteran's claim of service connection to be granted, the record would have to contain competent and credible evidence linking his current disability to his military service.  As discussed above, upon review of the evidence and the Veteran's claims file, as well as examination of the Veteran, the May 2012 VA examiner concluded that the Veteran's psychiatric symptomatology was entirely attributable to PTSD, and that no other acquired psychiatric disorder was present.  The examiner offered a clear explanation for his opinion, relying on the Veteran's medical history and the examiner's medical expertise, as well as current medical knowledge, in concluding that the Veteran experiences only PTSD and no other acquired psychiatric disorder.

Based on a review of the foregoing evidence and the applicable laws and regulations, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for any acquired psychiatric disorder.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not helpful to this claimant.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

B.  TDIU Claim

Total disability is considered to exist when there is any impairment that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1) (2013).  Total ratings are authorized for any disability or combination of disabilities for which the VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4, prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2).  The law also provides that a total disability rating based on individual unemployability due to service-connected disability may be assigned where the Veteran is rated at 60 percent or more for a single service-connected disability, or rated at 70 percent for two or more service-connected disabilities and at least one disability is rated at least at 40 percent, and when the disabled person is unable to secure or follow a substantially gainful occupation as a result of the service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  For the purpose of determining whether there is a single service-connected disability rated as 60 percent, disabilities of a common etiology or a single accident are considered as one disability.  38 C.F.R. § 4.16(a).

In addition, TDIU may be awarded by the VA Director, Compensation and Pension Service, on an extra-schedular basis if a Veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a), but is still unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).

Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Factors to be considered are the Veteran's education and employment history and loss of work-related functions due to pain.  Ferraro v. Derwinski, 1 Vet. App. 326, 330, 332 (1991).  Individual unemployability must be determined without regard to any non-service-connected disabilities or the Veteran's advancing age.  38 C.F.R. § 3.341(a); see also 38 C.F.R. § 4.19 (2013) (age may not be a factor in evaluating service-connected disability or unemployability); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Board notes at the outset that the Veteran is service connected for tinnitus, rated as 10 percent disabling; patellofemoral pain syndrome of the right knee, also rated as 10 percent disabling; and hearing loss and patellofemoral pain syndrome of the left knee, each rated as noncompensably disabling.  His combined disability rating is 20 percent.  He thus does not meet the criteria for a TDIU rating under 38 C.F.R. § 4.16(a), which requires that, if a Veteran is service connected for multiple disabilities, his total disability rating must be at least 70 percent for two or more service-connected disabilities, with at least one disability rated at least at 40 percent, for an award of TDIU to be made.

It is also the policy of VA, however, that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Where the Veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a), an extra-schedular rating is for consideration where the Veteran is unemployable due to service-connected disability.  38 C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 (1993).  Thus, the Board must evaluate whether there are circumstances in the Veteran's case, apart from any non-service-connected conditions and advancing age, which would justify a referral to the Director, Compensation and Pension Service, for an extra-schedular TDIU rating based on unemployability.  Van Hoose, 4 Vet. App. at 363; see also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).

The Court has stated that in order for a Veteran to prevail on a claim for a TDIU under 38 C.F.R. § 4.16(b), the record must reflect some factor that takes his case outside of the norm.  The fact that a Veteran may be unemployed or has difficulty obtaining employment is not determinative.  The ultimate question is whether the Veteran, because of service-connected disability, is incapable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose, 4 Vet. App. at 363.  Moreover, as already noted, an inability to work due to non-service-connected disabilities or age may not be considered.  38 C.F.R. §§ 4.14, 4.19.  In making its determination, VA considers such factors as the extent of the service-connected disabilities and the Veteran's employment and educational background.  38 C.F.R. §§ 3.321(b), 3.340, 3.341, 4.16(b), 4.19.

Here, the evidence of record does not show that the Veteran is unemployable due solely to his service-connected tinnitus, hearing loss, and knee problems.  In that connection, the Board notes at the outset that by his own contentions, the Veteran is unemployable as a result not only of his service-connected disorders but also because of his non-service-connected heart and breathing disorders.  To that end, the Board looks to the multiple statements submitted by the Veteran in which he stated that he is unable to work due to both service-connected and non-service-connected disorders.  He submitted a statement in January 2002 in which he indicated that he was unable to work due to respiratory problems.  Similarly, he stated in a July 2006 statement that his inability to work is due to "1/2 military ... 1/2 not."  He made a similar statement in his February 2008 claim for TDIU benefits, stating that he was unable to work due to his "nerves," his knee disorders, hearing loss, and "breathing trouble."  There is no probative medical evidence in the file to support a conclusion that his service-connected disabilities have made the Veteran unemployable.  In reaching this conclusion, the Board acknowledges that no VA examination was conducted specifically to determine whether he is unemployable due to service-connected disorders.  However, as noted above, no such examination was necessary given the Veteran' own contentions, on multiple occasions, that he is unable to work due not only to his service-connected disorders but also to the multiple additional disabilities for which he is not service connected.  See Geib, supra.  The Board thus concludes that there is no persuasive evidence that the Veteran's service-connected disabilities-without regard to his multiple non-service-connected disabilities-has made him unemployable.  38 C.F.R. § 3.341(a).  A referral under 38 C.F.R. § 4.16(b) is therefore not warranted.

The Board has considered the benefit-of-the-doubt doctrine, but finds that the record does not provide even an approximate balance of negative and positive evidence on the merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of the above analysis, and after consideration of all the evidence, the Board finds that the preponderance of the evidence is against this claim. 


ORDER

Entitlement to service connection for an acquired psychiatric disorder is denied.

Entitlement to a total disability rating based on unemployability due to service-connected disability (TDIU) is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


